Citation Nr: 0716791	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
September 24, 2001 to January 14, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD since January 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 30 percent disability rating.

In August 2003, the veteran provided testimony at a video 
conference hearing before a Veterans Law Judge sitting in 
Washington, D.C.  Since that Judge retired, he will not 
participate in the final determination of this appeal.  See 
38 C.F.R. § 20.707 (2006) ("The Member of Members who 
conduct the hearing shall participate in making the final 
determination of the claims[.]")  VA notified the veteran of 
that Judge's retirement in December 2006, and by not 
responding to the letter within 30 days, the veteran 
indicated that he did not want an additional hearing before 
another Member of the Board.  The undersigned has reviewed 
the transcript of the August 2003 hearing.


FINDINGS OF FACT

1.  Between September 24, 2001 and January 14, 2003, the 
veteran's PTSD was manifested by mild occupational and social 
impairment with symptoms of anxiety, insomnia, moderately 
depressed mood, and irritability.  

2.  Since January 14, 2003, the veteran's PTSD is manifested 
by moderate occupational and social impairment with symptoms 
of major depressive disorder, irritability, anxiety, 
insomnia, nightmares, and difficulty establishing and 
maintaining effective social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 14, 
2004 for PTSD in excess of 30 percent have been met.  
38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 3.105, 
3.400 (2006).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD from September 24, 2001 to January 14, 
2003 have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006). 

3.  The criteria for a disability rating in excess of 50 
percent for PTSD since January 14, 2003 have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.  §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's PTSD is the result of his experiences in 
Vietnam.  In June 2002, the RO granted service connection for 
PTSD and assigned a 30 percent evaluation with an effective 
date of September 24, 2001.  In August 2005, the RO granted 
an increased rating for PTSD and assigned a 50 percent 
evaluation with an effective date of January 14, 2004.  The 
veteran now claims an initial disability rating in excess of 
30 percent for this disability prior to January 14, 2004 and 
a disability rating in excess of 50 percent since January 14, 
2004.  Since this appeal ensued after the veteran disagreed 
with the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DC 9411. 

A 50 percent disability rating requires moderate occupational 
and social impairment with reduced reliability and 
productivity with such symptoms as impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires severe occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

As a preliminary matter, the Board recognizes that some of 
the veteran's symptoms may be related to his nonservice-
connected major depressive disorder.  However, since no 
medical professional has separated the effects of the 
veteran's service-connected PTSD from his non-service 
connected major depressive disorder, the Board must consider 
all symptoms in evaluating the veteran's PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires reasonable doubt on any issue be resolved in 
the veteran's favor, which clearly dictates that such signs 
and symptoms be attributed to the service-connected 
condition).

I.  Prior to January 14, 2004

The only relevant evidence during this period includes VA 
outpatient treatment records from February 2001 to December 
2001, none of which shows that the veteran's PTSD meets the 
criteria for a disability rating in excess of 30 percent.  

VA outpatient treatment records show that the veteran had a 
compensation examination in April 2001 and a mental status 
examination in September 2001.  During the compensation 
examination, the veteran reported nightmares twice a month, 
psychological distress, reduced interest in activities such 
as fishing, increased social isolation, and avoidance of 
thoughts related to service in Korea and war movies.  The 
examiner diagnosed the veteran with prolonged PTSD and 
"recurrent major depressive disorder, moderate."  

At the mental status examination in September 2001, the 
examiner indicated a fully-oriented, well dressed individual 
in no acute distress whose memory was grossly intact and a 
person who is in a "good mood" most of the time.  
Nevertheless, the examiner diagnosed the veteran with PTSD 
and a General Assessment of Functioning (GAF) score of 55.   
GAF scores in this range reflect moderate symptoms of social 
and occupational impairment (depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss).  

Overall, the veteran's outpatient treatment records from 
February 2001 to December 2001 provide evidence against his 
claim.  For example, these reports make no reference to a 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, or panic attacks more than once a week.  
The mental status examination in September 2001 found no 
evidence of impairment of short or long-term memory, impaired 
judgment or abstract thinking.  Even though a 55 GAF score 
can be indicative of a 50 percent disability rating, the 
veteran's symptoms clearly do not provide evidence to support 
a disability rating higher than 30 percent.  

While VA diagnosed the veteran with a depressive disorder, it 
was moderate in severity and the examiner found him to be in 
a relatively good mood.  

In addition, the veteran indicated that he retired from work 
due to open heart surgery in the late 1990s.  Hence, the 
veteran's PTSD symptoms do not prevent him from working, as 
his retirement is a result of his nonservice-connected heart 
condition.  Considering the evidence during this time frame, 
the veteran's PTSD symptoms more accurately reflected a 30 
percent disability rating.  

The Board finds that the veteran is entitled to an earlier 
effective date of January 14, 2003 for a 50 percent 
disability rating for PTSD.   In January 2003, a VA 
compensation examination provided medical evidence showing 
that his symptoms had increased in severity and the RO used 
this evidence to justify an increased rating in an August 
2005 rating decision.  In short, the preponderance of the 
evidence is in favor of granting a disability rating of 50 
percent since January 14, 2003, but no earlier.

II.  Since January 14, 2003

Since January 14, 2003, the Board finds that the evidence 
does not warrant a disability rating in excess of 50 percent 
for the veteran's PTSD.  The only relevant evidence during 
this period includes VA outpatient treatment records from 
January 2003 through July 2005 and a statement from a VA PTSD 
social worker, which provide probative evidence against his 
claim.

At a January 2003 VA compensation examination, the veteran 
reported that he spends most of his time taking care of his 
wife and chores around the house.  The report also noted that 
he had several friends and two sons but he has minimal 
contact with them, no interest in socializing, loss of 
interest in activities such as church, and avoidance of 
crowds.  The examiner also noted that the veteran's PTSD 
symptoms include recurrent major depression, irritability, 
and loss of interest in activities, difficulty sleeping and 
nightmares two to three times per week.  The examiner 
provided a GAF score of 50 which reflects borderline severe 
social and occupational impairment.  The examiner also 
believes that current world events concerning North Korea and 
Iraq have exacerbated his symptomatology.

As previously noted, VA outpatient treatment records indicate 
that the veteran wanted to find a part-time job.  Indeed, 
after a forced retirement following open heart surgery, the 
veteran may return to the workforce as well as provide 
medical care for his wife.  

VA outpatient treatment records in June 2005 indicate that 
the veteran was alert and oriented, appeared calm but 
distressed and depressed.  The veteran continued to deny any 
hallucinations as well as homicidal or suicidal ideation.  He 
also reported that he feels much better after his PTSD 
therapy sessions.  The examiner noted that the veteran likes 
his PTSD group therapy, feels that his fellow veterans 
understand him, and believes that the treatment helps him 
deal with his problems.  More importantly, VA outpatient 
treatment reports in February and October 2003 noted that the 
veteran's PTSD was stable.  

Overall, the veteran's outpatient treatment records from 
January 2003 to July 2005 provide evidence against this 
claim.  For instance, these reports provide no evidence of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic, or depression affecting 
the ability to function independently and effectively, or 
neglect of personal hygiene.  

While the veteran has a few symptoms of a 70 percent 
disability rating such as impaired impulse control and 
difficulty maintaining social relationships, even these PTSD 
symptoms more accurately reflect a 50 percent rating.  The 
veteran has group therapy with other veterans once a week and 
he believes that the sessions help treat him.  The veteran 
and his wife have a mutually supportive relationship.  
Although the veteran's GAF score of 50 suggests severe PTSD 
symptoms, it is a borderline score and his VA outpatient 
treatment records show that his symptoms more accurately 
reflect a 50 percent disability rating.

Although the Board notes that a November 2006 letter from a 
PTSD social worker supports an increase of the veteran's 50 
percent disability rating, the social worker did not review 
the claims file nor does she have the medical expertise to 
determine the severity of the veteran's PTSD.  Hence, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  This opinion is outweighed by the post-
service medical record which, as a whole, is found to provide 
evidence against this claim. 

In short, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
PTSD since January 14, 2003.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work since he is unable to work 
due to a nonservice-connected heart condition.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  

Although the Board notes that the disability on appeal most 
likely interferes with the veteran's ability to perform 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in November 2001 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his service-connected PTSD 
disability.  

ORDER

Entitlement to an effective date of January 14, 2003 for a 
disability rating of 50 percent for PTSD is granted.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD from September 24, 2001 to January 14, 2003 
is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD since January 14, 2003 is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


